19-3199
     Chen v. Rosen
                                                                                 BIA
                                                                         A078 855 945


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 6th day of January, two thousand twenty-one.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            ROBERT D. SACK,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   YONG CHEN, AKA XUE LING CHEN,
14            Petitioner,
15
16                   v.                                        19-3199
17                                                             NAC
18   JEFFREY A. ROSEN, ACTING UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent. 1
21   _____________________________________
22
23   FOR PETITIONER:                 Jean Wang, Esq., Flushing, NY.
24
25   FOR RESPONDENT:                 Jeffrey Bossert Clark, Acting
26                                   Assistant Attorney General;

     1
      Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
     Acting Attorney General Jeffrey A. Rosen is automatically
     substituted for former Attorney General William P. Barr as
     Respondent.
 1                             Stephen J. Flynn, Assistant
 2                             Director; Lynda A. Do, Trial
 3                             Attorney, Office of Immigration
 4                             Litigation, United States
 5                             Department of Justice, Washington,
 6                             DC.
 7
 8       UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12       Petitioner Yong Chen, a native and citizen of the

13   People’s Republic of China, seeks review of a September 30,

14   2019, decision of the BIA denying his motion to reopen.     In

15   re Yong Chen, No. A078 855 945 (B.I.A. Sept. 30, 2019).     We

16   assume the parties’ familiarity with the underlying facts

17   and procedural history.

18       We review the BIA’s denial of a motion to reopen for

19   abuse of discretion.   See Jian Hui Shao v. Mukasey, 546

20   F.3d 138, 168-69 (2d Cir. 2008).   Before the BIA, Chen

21   argued that the agency did not have jurisdiction to

22   commence removal proceedings and that he was eligible for

23   cancellation of removal because his notice to appear

24   (“NTA”), which did not contain a hearing date or time, was

                                   2
 1   deficient under Pereira v. Sessions, 138 S. Ct. 2105

 2   (2018), and thus did not vest jurisdiction or stop time for

 3   calculating the physical presence required for

 4   cancellation.

 5          It is undisputed that Chen’s 2018 motion to reopen was

6    untimely because it was filed more than 13 years after his

7    removal order became final in 2005.    See 8 U.S.C.

8    § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).     Chen argues

9    that the BIA should have excused the time limit and

10   reopened sua sponte given the intervening decision in

11   Pereira.    Because Chen’s underlying arguments are without

12   merit, the BIA did not err in declining either to excuse

13   the time limitation based on Pereira or exercise its

14   authority to reopen sua sponte.    See 8 C.F.R.

15   § 1003.2(c)(3) (listing exceptions to the time limitation);

16   Mahmood v. Holder, 570 F.3d 466, 469 (2d Cir. 2009)

17   (recognizing that BIA may reopen sua sponte, but explaining

18   that    remand is appropriate where BIA misperceived the law

19   in declining to exercise that authority); see also INS v.

20   Abudu, 485 U.S. 94, 104 (1988) (motion to reopen may be

21   denied for failure to establish a prima facie case).
                                    3
 1       In Pereira, the Supreme Court held that the Immigration

 2   and Nationality Act unambiguously requires an NTA to

 3   include a hearing time and place to trigger the “stop-time

 4   rule,” 138 S. Ct. at 2113–20, which cuts off a noncitizen’s

 5   accrual of physical presence or residence for the purposes

 6   of cancellation of removal, see 8 U.S.C. § 1229b(a), (b),

 7   (d)(1).   We have rejected the argument that an NTA that

 8   omits hearing information is insufficient to vest the

 9   immigration court with jurisdiction over removal

10   proceedings “so long as a notice of hearing specifying this

11   information is later sent to the alien.”   Banegas Gomez v.

12   Barr, 922 F.3d 101, 112 (2d Cir. 2019).    Although Chen’s

13   2002 NTA did not specify the date and time of his initial

14   hearing, he unquestionably received notice of the hearings

15   at which he appeared and thus the BIA did not err in

16   rejecting his jurisdictional argument.

17       We likewise find no error in the BIA’s determination

18   that Chen failed to establish his prima facie eligibility

19   for cancellation of removal because he did not allege that

20   his removal would cause his U.S. citizen son, or another

21   qualifying relative, any specific hardship, much less
                                   4
 1   “exceptional and extremely unusual hardship.”   8 U.S.C.

 2   § 1229b(b)(1)(D); In re Monreal-Aguinaga, 23 I. & N. Dec.

 3   56, 62 (BIA 2001) (requiring applicant to show hardship

 4   “substantially beyond the ordinary hardship that would be

 5   expected when a close family member leaves this country”

 6   (internal quotation marks omitted)).   Accordingly, we do

 7   not reach Chen’s argument that his NTA was ineffective to

 8   stop his accrual of physical presence.   See INS v.

 9   Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule

10   courts and agencies are not required to make findings on

11   issues the decision of which is unnecessary to the results

12   they reach.”).

13       For the foregoing reasons, the petition for review is

14   DENIED.   All pending motions and applications are DENIED

15   and stays VACATED.

16                               FOR THE COURT:
17                               Catherine O’Hagan Wolfe,
18                               Clerk of Court
19
20




                                   5